NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                           FOR THE NINTH CIRCUIT                                NOV 12 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 08-50400

             Plaintiff - Appellee,               D.C. No. 2:07-cr-01194-PA-1

  v.
                                                 MEMORANDUM *
DUANE REED MOORE, Jr.,

             Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                     Argued and Submitted November 3, 2009
                              Pasadena, California

Before: T.G. NELSON, BYBEE and M. SMITH, Circuit Judges.

       Defendant-Appellant Duane Reed Moore, Jr. appeals the district court’s

denial of his motion to suppress evidence and statements taken following a traffic

stop of his car. We affirm the district court’s denial of Moore’s motion to

suppress, because the officers who conducted the stop of Moore’s car possessed



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
reasonable suspicion to believe that Moore’s car was in violation of California’s

laws regarding the display of license plates.

      The California Vehicle Code provides: “When two license plates are issued

by the department for use upon a vehicle, they shall be attached to the vehicle for

which they were issued, one in the front and one in the rear.” Cal. Vehicle Code

§ 5200(a). However, California law permits a driver to display a temporary

registration in lieu of license plates when: (1) he has not yet been issued license

plates; and (2) he purchased the car less than six months prior. Id. §§ 4456(c),

5200. In the event that a purchaser of a new vehicle falls within this exception, the

California DMV’s handbook directs such a purchaser to display the temporary

registration in the lower rear window unless the registration information would be

obscured, in which case the purchaser may display the temporary registration on

the lower right corner of the windshield. Handbook of Registration Procedures

§ 2.020 (2007), available at http://www.dmv.ca.gov/pubs/reg_hdbk_pdf/ch02.pdf

(visited Nov. 3, 2009). Moore argues that because the officers who stopped his car

saw only that the car lacked license plates and did not look at the windshield to see

the temporary registration posted there, the officers stopped his car based on a

mistake of law or, in the alternative, based on an unreasonable mistake of fact.




                                           2
      Moore is incorrect. First, the stop was not based on a mistake of law. Even

if the officers were mistaken about the precise requirements of California law, the

officers made the stop based on certain objective factors unrelated to any alleged

misunderstanding of law. See United States v. Mariscal, 285 F.3d 1127, 1131 (9th

Cir. 2002). In the cases in which we have held that a stop was based on a mistake

of law, the objective facts known to the officers were legally irrelevant to whether

the defendant had violated the law. See, e.g., United States v. Lopez-Soto, 205 F.3d
1101, 1103-06 (9th Cir. 2000).

      Second, to the extent that the officers made the stop based on a mistake of

fact, that mistake of fact was reasonable. See United States v. Twilley, 222 F.3d
1092, 1096 n.1 (9th Cir. 2000). In other words, it was reasonable for the officers to

conduct the stop despite failing to check the windshield. The officers were not

required to negate every possible innocent explanation for the lack of plates before

making the stop. See United States v. Tiong, 224 F.3d 1136, 1140-41 (9th Cir.

2000). Furthermore, in addition to the lack of license plates (which in most cases

constitutes a violation of California law), a variety of factors enhanced the

reasonableness of the stop. Contrary to the directions of the DMV handbook,

Moore’s temporary registration was posted on the windshield rather than the rear

window, even though there was nothing to suggest that it would have been


                                          3
obscured if placed on the rear. Also contrary to the instructions of the handbook,

the registration was folded such that the registration information was not visible

and could not be verified from the officers’ positions. Finally, the officers testified

that in their experience, car thieves often display pieces of paper in their

windshields to make it seem like the car is legitimately registered, and thus seeing

a piece of paper in the windshield (especially one that was unreadable) would have

done little to negate their reasonable suspicion. Based on these facts, the officers

were permitted to stop Moore’s car rather than circling around the car to check the

windshield. See In re Raymond C., 196 P.3d 810, 813 (Cal. 2008).

      AFFIRMED.




                                           4